Citation Nr: 1103880	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  91-38 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
residuals of a right knee injury.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to December 28, 2002.


REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 
1980 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In an 
October 1990 decision, the RO granted service connection for 
residuals of a right knee injury and assigned an initial 10 
percent rating retroactively effective from December 30, 1989, 
the day following the Veteran's discharge from the military when 
he returned to life as a civilian.  A January 1991 RO decision 
denied his TDIU claim.  He appealed, among other claims, that 
initial 10 percent rating for his right knee disability, as well 
as the denial of a TDIU.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial rating, VA 
must consider whether to "stage" the rating to compensate him 
for times since the effective date of his award when the 
disability may have been more severe than at others).

Eventually, following several Board remands, a hearing, and 
additional RO decisions, the initial rating for the Veteran's 
right knee disability was increased from 10 to 20 percent with 
the same retroactive effective date.  He continued to appeal for 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (the Veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly indicates 
otherwise).

Also, a July 2004 RO decision granted his TDIU claim, but only 
retroactively effective from December 28, 2002 (so not all the 
way back to December 30, 1989).  Hence, his appeal is now for 
this benefit prior to this date.



In July 2007, the Board issued a decision denying these claims 
for an initial rating higher than 20 percent for the right knee 
disability and for a TDIU prior to December 28, 2002.  Also in 
that decision, the Board denied an additional claim concerning 
ratings for a low back disability with associated radiculopathy 
affecting the right lower extremity.

The Veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a September 2009 
single-judge memorandum decision, the Court AFFIRMED the Board's 
denial of the claim concerning the ratings for the low back 
disability with associated radiculopathy affecting the 
right lower extremity.  However, the Court VACATED the remainder 
of the Board's decision denying an initial rating higher than 20 
percent for the right knee disability and a TDIU prior to 
December 28, 2002.  The Court REMANDED these remaining claims to 
the Board for further development and readjudication in 
compliance with directives specified.  The Court entered judgment 
in March 2010.

And to properly address the matters noted in the Court's 
memorandum decision, the Board, in turn, is REMANDING these 
remaining claims to the RO.


REMAND

The 20 percent rating the Veteran has for his right knee 
disability, which as mentioned he has had effectively since 
December 30, 1989, is under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5020-5262 (2010), for synovitis and 
impairment of the tibia and fibula, respectively.

DC 5020 indicates to rate the synovitis component as degenerative 
arthritis.  Degenerative arthritis is rated under DC 5003, which, 
in turn, indicates the disability is to be rated based on the 
extent it causes limitation of motion of the affected part.  
Therefore, since the affected part is the knee, this means DCs 
5260 regarding knee and leg flexion and 5261 regarding knee and 
leg extension.



When denying this claim in July 2007, the Board noted "there is 
at minimum a basis for assignment of a 10 percent rating under DC 
5003 for noncompensable limitation of motion, confirmed by x-ray 
evidence (where there is flexion at the noncompensable level, to 
5 degrees)."  The Board also found that "a 10 percent rating 
under DC 5257 [which concerns 'other' knee impairment, including 
recurrent subluxation or lateral instability] is warranted for 
knee instability."  Therefore, concluded the Board, since the 
Veteran has a 20 percent rating under DCs 5020-5262, there is no 
additional benefit from alternatively combining a 10 percent 
rating under DC 5003 with a separate 10 percent rating under DC 
5257 because this also equals 20 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  See also VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (July 1, 1997; revised July 24, 1997) (wherein VA's 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 5003 
and 5257).  See, too, VAOPGCPREC 9-98 (August 14, 1998) (wherein 
VA's General Counsel further clarified that, for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  VA's General Counsel further explained that, if 
a Veteran has a disability rating under DC 5257 for instability 
of the knee, a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59).  
This is because, read together, DC 5003 and § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

But in vacating the Board's denial of the claim for a higher 
rating for this disability, the Court concluded the Board had 
failed to provide adequate reasons or bases for determining the 
Veteran was not entitled to a disability rating under DCs 5003 
(for osteoarthritis) and (for instability) in addition to his 20 
percent rating under DC 5262, rather than in place of his rating 
under DC 5262.  In particular, added the Court, the Board did not 
discuss whether the evidence shows a disabling impairment of the 
tibia/fibula purported to be analogous to synovitis under 
DC 5020-5262, given the evidence that the appellant has a tibial 
tuberosity.

The Court also instructed the Board to consider whether the 
Veteran is entitled to increased compensation from August 29, 
1995 to October 6, 1995, for his period of convalescence 
following his August 1995 right knee arthroscopy.  38 C.F.R. 
§ 4.30.

But before making these additional determinations, since this 
appeal has been ongoing for many years, the Board finds that 
another VA compensation examination is needed to reassess the 
overall severity of this right knee disability.  This additional 
examination is especially required because the Veteran's last 
VA compensation examination for this disability was in March 
2007, so nearly four years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does 
not adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).

And to this end, it is necessary for the designated VA examiner 
to determine whether the Veteran's right knee disability 
continues to manifest impairment of the tibia and fibula, 
particularly in terms of the applicable rating criteria listed in 
DC 5262.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if supported by explanation and evidence).  
See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in DC must be specifically 
explained).  In this regard, DC 5262 provides that impairment and 
malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating; impairment and malunion 
of the tibia and fibula with a moderate knee or ankle disability 
warrants a 20 percent rating; impairment and malunion of the 
tibia and fibula with a marked knee or ankle disability warrants 
a 30 percent rating; and nonunion of the tibia and fibula, with 
loose motion, requiring a brace, warrants a 40 percent rating.

Any other applicable rating criteria for the knee under DCs 5256-
5263, including for limitation of motion and instability, should 
be considered as well - and, as the Court explained, in addition 
to not just in lieu of DC 5262.

The Board also sees that the most recent VA treatment records in 
the file are dated in November 2006 from the VA Medical Center 
(VAMC) in Durham, North Carolina.  So any more recent and 
relevant VA treatment records during the several years since also 
need to be obtained for consideration.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, notice of 
this evidence because it is generated within VA's healthcare 
system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 
3.159(c)(2), (c)(3).

Moreover, the Veterans Court found that the claim for a TDIU 
prior to December 28, 2002, is inextricably intertwined with the 
claim for a higher initial rating for the right knee disability 
because the disposition of the right knee claim, in turn, could 
potentially affect the outcome of the TDIU claim, both in terms 
of whether the TDIU claim is considered under 38 C.F.R. § 4.16(a) 
versus (b) and as regarding the effects of the Veteran's combined 
back and knee disabilities during the relevant time period at 
issue, from December 1989 to December 2002, on his employability.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(indicating issues are "inextricably intertwined" when they are 
so closely tied together that a final decision concerning one or 
more of the claims cannot be rendered until a decision on 
another).  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).

So the Board is resultantly temporarily deferring further 
consideration of the TDIU claim pending completion of the 
necessary additional development concerning the claim for a 
higher initial rating for the right knee disability.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional pertinent 
evaluation and/or treatment since November 
2006 - including, but not limited to, 
at the VAMC in Durham, North Carolina.  If 
he has, and with any necessary 
authorization, ask that he assist in 
obtaining these additional records by 
specifying the dates, locations, and 
providers of this more recent evaluation 
and/or treatment.  After allowing an 
appropriate time for response, contact the 
facilities he identifies, including the 
VAMC in Durham to obtain all additional 
records that potentially have a bearing on 
his remaining appeals.

If it is later determined the records 
identified are unavailable, or the search 
for them otherwise yields negative results 
and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the 
Veteran notified in accordance with 38 
C.F.R. § 3.159(c) and (e).

2.  Subsequent to obtaining any additional 
evidence, schedule the Veteran for an 
appropriate VA examination to reassess the 
overall severity of his right knee 
disability.  

In particular, the examiner is asked to 
determine whether the Veteran demonstrates 
any impairment of the tibia and fibula, as 
per the rating criteria of 38 C.F.R. 
§ 4.71a, DC 5262 (2010).

To this end, comment on whether the 
Veteran's right knee manifests any of the 
following:  

(a) malunion of the tibia and fibula, and 
if so, whether there is slight, moderate, 
or marked knee or ankle disability; or 

(b) nonunion of the tibia and fibula, with 
loose motion, and requiring a brace.  

Additional medical comment is needed 
concerning:

(c) range of motion on both flexion and 
extension;

(d) whether there is painful motion and, 
if so, whether it causes additional 
limitation of motion above and beyond that 
shown under normal circumstances, such as 
during prolonged, repetitive use of the 
knee or when the Veteran's pain is most 
problematic ("flare ups");

(e) whether there is premature or excess 
fatigability, weakness, or incoordination, 
also specifying whether these other 
factors result in additional impairment 
during prolonged use or flare ups; and

(f) whether there continues to be 
instability and, if so, whether it is 
slight, moderate or severe.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.

The claims file, including a complete copy 
of this remand and the Court's single-
judge memorandum decision, must be made 
available for review of the Veteran's 
pertinent medical and other history.

3.  Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these remaining claims are 
not granted to the Veteran's satisfaction, 
send him and his attorney another 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



